Per Curiam.
The order sustaining the demurrer must be affirmed under the authority of Rouse v. Rouse, 258 N.C. 520, 128 S.E. 2d 865. Plaintiff and defendant -began a new period of separation on September 26, 1960, the date of the judgment awarding defendant permanent alimony in her action instituted under G.S. 50-16. Two years thereafter plaintiff was legally entitled to institute this action. A decree of absolute divorce will neither impair hi® liability for alimony under the former judgment nor affect the power of the -court to- enforce it by contempt proceedings or otherwise.
Affirmed.